 CASTLEMANAND BATES,INC477Castleman and Bates,Inc.andRobert J.Shillinsky,ErnestW.Lagasse,Jr.,and Francis I. RedmanLocal 17, Sheet Metal Workers International Associa-tion,AFL-CIOandRobert J.Shillinsky,ErnestW. Lagasse,Jr.,andFrancis I. Redman. Cases1-CA-7879-1,1-CA-7879-2,1-CA-7879-3,1-CB-1887-1, 1-CB-1887-2, and I-CB-1887-3November 28, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 2, 1972, Administrative Law Judge 1Josephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent Union filed exceptions and supportingbriefs,and Respondent Employer filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge2and to adopt her recommended Order, as hereinmodified.3ORDERPursuant to Section 10(c) ofthe National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby ordersthatRespondentLocal 17, Sheet Metal Workers International Associ-ation,AFL-CIO,Providence,RhodeIsland, itsofficers,agents,and representatives,and RespondentCastleman and Bates,Inc., East Providence, RhodeIsland,itsofficers,agents, successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommendedOrder,as so modified:1.Insert the following as paragraphs A, 2(a) and(b) and reletter the subsequent paragraphs"(a)Keep permanent records of its hiring andreferral operations which will be adequate to disclosefully the basis on which each referral is made."(b) Upon request of the Regional Director of theBoard or his agents,make available for inspection, atall reasonable times, any records relating in any wayto the hiring and referral system."2.Substitute the attachedAppendixB for theAdministrativeLaw Judge'sAppendix B.IThe title of "Trial Examiner"was changedto "Administrative LawJudge" effectiveAugust 19, 19722Respondent has requested oral argument This request is hereby deniedbecause the record,the exceptions,and briefs adequately present the issuesand positionsof the parties3As the record shows thatthe Union sometimes made referrals from"memory," periodically discardedrecords, andwas onlybeginning to set upa "newsystem" of an unspecifiednature 2 months after"losing" therecordsinDecember 1971, we agreewith the GeneralCounsel that the Unionshould be requiredto maintain readily accessible job referralrecordsWeshall thereforemodify the AdministrativeLaw Judge's recommended Orderand the Union's notice accordinglyMember Kennedy agreesthat the Companyand the Union be heldjointly and severally responsiblefor loss of wages sufferedby the ChargingParties asa result of Respondents'discriminatoryactionInWilliams Press,inc, 195 NLRB No 159, whereMember Kennedy would have made theunion primarilyliable for making the discrimmatees whole, the employerresistedthe union's action andtold the discnmmateesthat theycould haverecourse to the Board In the instant proceeding,however, theCompany'sresistance to the Union's demand that the Charging Parties be terminatedwas short-lived at best and, as the AdministrativeLaw Judgefound, inattemptingto show that the Charging Parties were released because theywere not "qualified," the Companyactively participated in the Union'sscheme to disguise the fact that it was discnmmatonly operating anexclusive hiring hallAPPENDIX BNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial at which all parties had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National LaborRelationsAct and has ordered us to post this notice-and weintend to carry out the Order of the Board and abideby the following:WE WILL NOTmaintain,enforce, or otherwisegive effect to an exclusive hiring or clearancearrangement or practice with Castleman andBates,Inc., or any other employer, where prefer-ence in referral to or retention of employment isbased on union membership.WE WILL NOT cause or attempt to causeCastleman and Bates, Inc., or any other employertodiscriminateagainstRobert J. Shillinsky,Ernest W. Lagasse, Jr., or Francis I. Redman, orany other employee or applicant for employmentin violation of Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of the rightsguaranteed in Section7 of the Act.WE WILL, jointly and severally with Castlemanand Bates, Inc., make whole Robert J. Shillinsky,ErnestW. Lagasse, Jr., and Francis I. Redmanfor loss of pay they suffered on April 26 and 27,1971,because of our failure to refer them toemployment and for any loss of pay they suffered200 NLRB No. 72 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a result of the termination of their employmentby Castleman and Bates, Inc., on May 7, 1971.WE WILL make the above-named applicants foremployment whole for loss of pay they suffered asa result of our failure or refusal to refer them toavailable employment after May 7, 1971.WE WILL give written notification to Castlemanand Bates, Inc., and to all employers with whomwe have collective-bargaining agreements that wehave no objection to their employing the above-named applicants for employment.WE WILL notify each of the above-namedapplicants for employment that we have noobjection to their employment by Castleman andBates, Inc., or any other employer with whom wehave a collective-bargaining agreement.WE WILL keep permanent records of our hiringand referral operations which will be adequate todisclose fully the basis on which each referral ismade.WE WILL, upon request of the RegionalDirector of the National Labor Relations Board,or his agents, make available for inspection, at allreasonable times, any records relating in any wayto the hiring and referral system.LOCAL 17, SHEET METALWORKERS INTERNATIONALASSOCIATION, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Bulfinch Building, 15 New ChardonStreet,Boston,Massachusetts 02114, Telephone617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: Upon six chargesfiledon September 21, 1971,i by Robert J. Shillinsky,Ernest W. Lagasse, Jr., and Francis I. Redman (ChargingParties), a consolidated complaint was issued on December22 by the Regional Director for Region I against^Unless otherwise indicated, all dates herein are in 19712National Labor Relations Act, as amended (61 Stat 136, 73 Stat 519,29 U S C Sec151, et seq )3Although the complaint alleges that the Charging Parties were "laidCastleman and Bates, Inc. (C & B), and Local 17, SheetMetalWorkers International Association, AFL-CIO (theUnion), alleging that on May 7 the Union, in contraven-tion of Section 8(b)(1)(A) and (2) of the Act,2 caused C &B to discharge3 the Charging Parties in violation of Section8(a)(3) because they were not members of the Union.Upon due notice, a hearing was held on February 10, 11,and 14, 1972, in Providence, RhodeIsland.On February11, 1972, at the close of his case, the General Counselmoved to amend the complaint to add an allegation thatthe Union had been discriminatorily operating a hiring hallsinceMarch 22 (i.e., for the period open under Section10(b) of the Act). The Trial Examiner denied the motion toamend and proceeded with the hearing. On March 16,1972, upon appeal by the General Counsel, the Boardreversed the Trial Examiner's ruling and directed the TrialExaminer "to reopen hearing if Respondent so moves." Nomotion to reopen the record was filed. Since the hearing,briefs have been filed by the General Counsel and bothRespondents.Upon the entire record, observation of the witnesses, andconsideration of the briefs, the Trial Examiner makes thefollowing.FINDINGS OF FACT1.PRELIMINARY FINDINGSA Castleman and Bates, Inc., a Rhode Island corpora-tion with its principal office and place of business in EastProvidence, Rhode Island, is engaged in the manufacture,sale, installation, and distribution of sheetmetal fabricatedproducts and related products In the course and conductof its business, C & B annually ships directly to pointsoutside Rhode Island goods valued in excess of $50,000. C& B is, and was at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.B.Respondent Union is, and was at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Chronologyand IssuesThe Charging Parties are not and never have beenmembers of Respondent Union.4Despite their nonmem-bership in the Union,during the past several years all threemen have worked,on union referral or with unionknowledge and approval,on jobs covered by collective-bargaining agreements with the Union.All three havemade attempts,so far unsuccessful,to join the Union, bothbefore and after the events here involved.Despite theexistence of a valid 7-day union-secunty clause in thecontract covering all thejobs,none of the Charging Partieshas ever been asked to pay dues or initiation fees in theUnion and the Union has never made any attempt to havethem discharged for nonpayment or nontender.Contractu-off," itwas agreed throughout the hearing that they were actuallyterminated or discharged'The record indicates that in the past Shillmsky had been a member oftwo sister locals of Respondent Union CASTLEMAN AND BATES, INCally required pension and insurance fund payments havebeen made for them.On several occasions Shilltnsky and Redman had workedforBlakeConstructionCompany, a predecessor ofRespondent C & B. Henry R. Dumas, C & B's generalsuperintendent, had served in the same capacity for Blake.For about a year before April 23, 1971, the ChargingPartieswere employed as sheetmetal workers by acompany named Planair, which is also in a contractualrelationship with the Union. They were laid off, along withother employees, as of April 23. Shillinsky and Redmanthen secured jobs with C & B through applying directly toDumas. They went to work for C & B on April 28, afterhaving obtained "clearance" from Robert M. Peters, thentheUnion'sbusinessrepresentative inRhode Island.Lagasse also went to work for C & B on April 28, havingbeen referred to the job by Peters On April 29, FrancisRiley, a member of the Union, was hired by C & B onreferral by Peters. On May 4, Paul Horner and ChesterAldrich, also union members, were hired by C & B onreferral by Peters.5 On May 7 the Charging Parties weredischargedOn May 12, Paul Hassell and Hugh Moore,union members, were hired, also on referral by Peters.6 OnMay 14 C & B discharged employees Joseph Farnas andRoland Lassonde, who were basically carpenters by tradeand had been hired by C & B in March to performunskilled work.The General Counsel and Charging Parties maintainthat, following an established pattern, the Union permittedthe Charging Parties to work for C & B only when andonly for so long as there were no union members availableand desirous of work. The Charging Parties were allegedlydischarged upon pressure from the Union to provideemployment for union members who had become availableafter the Charging Parties were hired According to thecomplaint, as amended pursuant to the Board's ruling, thetreatment afforded the Charging Parties was part ofRespondent Union's illegaloperation of a hiring hall.Respondents deny that the Union had any role incausing the discharges. According to Respondents, theCharging Parties were terminated solely because they werenot "qualified" or competent to perform the work availableafter April 28.B.Evidence and FindingsAlthough there was some minor variation in the extent ofthe Charging Parties' precise recollection, their collectivetestimony in the main is mutually corroborative, to thefollowing effect.Around the middle of April, having learned of theprobability of a general layoff at Planair, where he wasthen working, Redman visited C & B, where he spoke toDumas, under whom he had previously worked on severaloccasionsBeing in need of employees, Dumas expressedpleasure at the prospect of Redman's becoming available.Dumas asked Redman what "card men" (i.e., unionmembers) would also be laid off and then said thatRedman could go to work for C & B as soon as the union5Employers' reports to the union insurance funds show that Rileyworked for another company for 3 days during the month ending May 29,and Hornerand Aldrich worked for another company for 4 days during479members were otherwise employed. When Redman saidthat Shillinsky, who also had worked for Dumas in thepast, would also be available, Dumas said that he too couldhave a job with C & B. With the layoff of Planair effectiveon April 23, the three Charging Parties went to the unionhall on the morning of Monday, April 26. Peters said therewas no work available for them. Redman and Shillinskythen went to C & B. According to Shilltnsky, Dumas didnot want to hire the union members who he had learnedwere then available.Dumas said that when those unionmembers had been hired by somebody else, C & B wouldhire Redman and Shillinsky. They returned to the unionhall the next day and again were told there was noavailable work. At that point Shillinsky asked Peters if allunion members were employed and if it would be all rightto look for a job on his own. Peters said all the card menwere employed and Shilltnsky was free to seek his own job.At that point Shillinsky and Redman again visited C & B.Upon being informed that all the union members wereworking, Dumas told the two men to report for work thenext day, but to clear withPetersbefore then. Theytelephoned Peters, who said it was all right for Shilltnsky togo to work, but Redman was to report to the union officeimmediately. Redman did so and finally received Peters'clearance. At the same time, Peters referred Lagasse to C &B.UnlikeRedman and Shillinsky, Lagasse had neverpreviously worked for Dumas.Peters testified that the reason he required Redman tovisit the union hall personally on April 27, rather thangiving him approval on the telephone as he did in the caseof Shillinsky, was his annoyance because Redman, withoutconsulting or informing Peters, had gone out and securedthe job with C & B while he was still employed withPlanair.Peters testified that when Redman went to theunion hall pursuant to instructions, the two men had "quitea discussion . . . [a]bout the way [Redmanj procuredjobs." Peters' testimony continued:. .he has one job and he goes to this other one. Imean, I don't think it's right that people should havetwo jobs at the same time-a Job in the hand and a jobin hispocket, when there is other people looking foremployment. . . . Because we have to service all thepeople that are in ourunion,and all the people that areapplying for work. There is a fair way of distributingwork, to my thinking anyway.At another point, however, Peters explained the require-ment that Redman report to the union office as follows:..it is clearance from the union because we havecontractual agreements with all these employees whichhealth and welfare pension funds, vacation money iswithheld from their wages . . . and I have to see thatthese employers pay to the various funds. And [the]onlyway I know is to know where the men areworking.But Peters then said that he did not require Shilltnsky toreport to the union hall because Peters had "[a]ll theconfidence in the world" that C & B would comply withthe contract.that month6They had workedfor Planair6 days in the month ending May 24 480DECISIONSOF NATIONALLABOR RELATIONS BOARDPerhaps the closest Peters came to revealing the truereason for his having Redman report to the union officewas the statement that he wanted to "chastise" Redman forhaving on his own secured ajob that "might be available toone of our more qualified men." Other portions of Peters'testimony make clear that "more qualified" is actually aeuphemism or circumlocution for "Union " For example,when asked why he had never sought to enforce the union-security provision of the collective-bargaining agreementwith respect to the Charging Parties when they had workedfor about a year for Planair, Peters repliedA Because they weren't members of the union.QWell, the contract requires them to be members,doesn't it?AThe interpretation of the contract to me is, ifthey are qualified men, they will be members of myunionAlthough Peters, Dumas, and J John Harding, C & B'spresident, all maintained, if somewhat vaguely, that C & Bhad had a standing request with the Union for workerssince perhaps some time in March, it is undisputed that onMonday, April 26, Peters told the Charging Parties thatthere was no work available Peters' attempted explanationof this conduct is, like all of his testimony, so riddled withequivocation and inconsistencies as to be totally unreliable,if not unintelligible."Dumas' testimony concerning the hiring of the ChargingParties is as confused and incredible as is Peters'Dumastestified that for some time he had been in desperate needof qualified sheetmetal workers but Peters had been unableto provide any In the middle of April, when Redman firsttoldDumas of the anticipated layoff at Planair, Dumassaid that he needed men and told Redman to report backwhen he became available Dumas did not mention toPetersor to Redman any specific qualifications herequiredAccording to Dumas, when Redman, havingbeen laid off by Planair, returned to C & B, Dumas toldhim to go to see Peters and tell Peters to call Dumas. Whenasked why he had sent Redman to see Peters, Dumasreplied"To make sure that [Peters] didn't have otherpeople that I would have preferred, before I hired these "Dumas did not explain why he did not call Peters directlyfor that information Shillinsky, however, provided anexplanation He testified that on Monday, April 26, Dumasindicated that he did not want to hire the union men hehad learned were then available and said he would hireShillinsky and Redman as soon as all the union men wereotherwise employedUnder these circumstances, it isunderstandable why Dumas would not call Peters directly,particularly in view of Peters' concession that Dumas hadpreviously informed Peters of the Company's desire to hireRedman It is also significant that, while Dumas testifiedthat Peters had called him pursuant to Redman's message,Peters testified that Dumas called the Union and said thathe wanted to hire Redman and Shillinsky and it was thenthat Peters said that C & B might as well also hire Lagasse,with whom Dumas had had no previous contact.As previously stated, the Charging Parties commencedwork for C & B on Wednesday, April 28. All three testifiedthat on Wednesday, May 5, Dumas told them that Petershad called to demand their discharge because there werethen union members out of work. The Charging Partiesalso testified that Dumas said that the Company, throughHarding, was consulting counsel in an effort to resist theUnion's pressure and meanwhile the employees should just"hang on." On the afternoon of Friday, May 7, the threemen were discharged. According to them, Dumas at thattime said that he had no alternative because Peters wasthreatening to picket and close down the Company if thesemen were not discharged. Dumas was also quoted ashaving repeated that the Company, through its lawyers,would continue to fight the Union's conduct by appeals tothe Union's International in Washington and by litigation,ifnecessary.Dumas assured the men that the dischargeswere not because of any deficiency in their work and thathe was very sorry to see them leave. Dumas referred themto two employers and the union business agent in anotherarea, where they thereafter obtained employment.Dumas in effect conceded that he had told the men thattheir discharges were in response to union pressure. Hemaintained, however, that this was essentially a white lie,motivated by a desire to prevent emotional strain andretain the good will of the three men, since he might bedependent on them again sometime. As Dumas put it:I found out it was much easier, when I wanted tolay a man off, to give an excuse and blame somebodyelse . . . . I might even have told them that I got a callfrom Mr. Peters. I don't remember exactly what wordsIused. But, I have done this on occasions before.He then said that he thought it was at the end of the week,not on Wednesday, that he told the men he had received acall from Peters. But later he testified that on Wednesdayhe told the men that "Peters had some men available, andwanted to go to work." His testimony in this connectionwas, in part, as follows:Itold them that we had a problem. Mr. Peters hadcalled me and told me that possibly we would be ableto get more men within the coming week . . . I toldthem that I had got a call from Peters saying that menwere either available, or were going to becomeavailable.If,as he maintained, Dumas refrained from offending themen by saying their work was inadequate, the only way theavailabilityofothermen could reasonably create a"problem" was if they had prionty for some reason otherthan qualification for the work. Thus, even in Dumas'testimony there is clearly implicit an understanding thatthe Charging Parties could be replaced for reasons otherthan their qualifications for the job.As heretofore noted, C & B hired Francis Riley on April29 and Paul Horner and Chester Aldrich on May 4. DumasrOn questioning hs the Trial Examiner Peters eventually said thatjobapplicants weie ,wtomauealls required to file applications for unionmenihenhip upon hung referred to jobs This testimony, however, wascontradictedhsLawrenceMct aughlmwho had been president ofRespondent Union at the time here imoived and had replaced Peters asbusiness representative in Rhode Island before the present hearing The factisas discussed below, that the Union is not readily open to new memberssThe quality of Peters' testimony is exemplified by excerpts reproduced.isAppendix A to this Decision CASFLEMANAND BATES,INC481testified that byMay 4 he had definitely decided todischarge the Charging Parties for their lack of qualifica-tion for the work then available According to Dumas,Peters telephoned on the morning of May 5 to say thatthere would he two very competent men available the nextweek Dumas refused to make an immediate commitmentto hire the two men, saying that he first wanted to consultHarding Peters became somewhat irascible and said hewould call Harding himself, which he proceeded to do. Thetestimony concerning these events is confused and incon-sistentHarding was called as the General Counsel's firstwitness and examined pursuant to Rule 43(b) of theFederal Rules of Civil Procedure He testified that sometime before the Charging Parties were terminated Dumasspoke to him about a call from Peters saying that twoadditional men would be available the next week Hardingtestified that, in substance, he left it up to Dumas whetherthemen were needed and should be hired According toHarding, Dumas did not indicate whether he wanted tohire the men or not. Harding did indicate that he had hadtwo conversations with Dumas about the matter, around 2days apart. Harding then revealed that he had also beencalled by Peters directly Harding testified that he declinedtomake any commitment to Peters to hire the two men"The end of the conversation was that, as far as I know, wedidn't need two men-or, 1 didn't know what we neededand I said that you talk to Hank Dumas and see what canbe done " Harding then conceded that there was "a greatpossibility" that he "possibly mentioned it to Mr Dumas "Harding and Dumas both testified, repeatedly andemphatically. thatDumas was in complete charge ofoperations and normally consulted Harding only when heproposed to increase the payroll. On cross-examination byCharging Parties' counsel, Dumas was at a loss to explainwhy he had felt compelled to consult Harding beforeagreeing to hire the two men about to become available if,ashemaintained, he had already decided to fire theCharging Parties 9One other fact is noteworthy in this connectionLassonde and Farrias, the "carpenters" whom Dumas saidhe had hired in desperation for completely unskilled work,were retained when the Charging Parties were let go.Dumas said this was done only because the "carpenters"had been hired earlier However, Dumas also testified thatthey "knew that they were just temporary jobs, they wereexpecting to get canned," whereas the Charging Partieshad no such notice as to their tenure Peters provided thekey to this anomalous situation when he indicated thatLassonde and Farrias were members of a sister local of theUnion.ioAgainst the backdrop of the indisputable objective factsand the confusion and inconsistencies in the testimony ofRespondents' representatives, the Charging Parties' testi-His testimony was as followsQ You were going to let go three men, and bring up another twoThat wasn't going to increase your staff, was it"ANo but I still refer to lHardmgl on all financial statusQWas there going to be an increase, when you were going to hiretwo men after you were going to let go three"ANo, but I see your point But, I just didn't have the workavailable for these other menThe testimony in this respect was as followsmony paints a clear and totally believable picture. C & B,in need of sheetmetal workers, was pleased when Redmanand Shrllinsky, frequent employees of C & B's predecessor,became available. Instead of calling the Union, Dumashired his former employees directly, after ascertaining thatall other sheetmetal workers in theareawere employed. Atthattime,theUnion cleared these employees and alsoreferred Lagasse, who, like Redman and Shillinsky, wasnot a member of the Union. The next day the UnionreferredRiley, aunion memberwho had just becomeavailable. C & B then had four new employees, the numberwhich Respondents assert had been previously requested.But then union members Horner and Aldrich becameunemployed. They were referred to and hired by C & B onMay 4. Whether C & B intended to retain them asadditional employees (or possibly as replacements for the"carpenters") is not clear.But it isclear that C & B had notrequested them and Peters had sent them entirely on hisown initiative. The next day he said he would send twomore the following week. That was too much; C & Bresisted,manifestly satisfied with the employees it hadselected.But the Company'sresistancewas shortlivedagainst the threat of union action. The "problem" causedby the presence of unemployed union members and noother vacancies could be solved only by C & B's creatingvacancies by the discharge of nonunion employees. Ineffect, the three nonunion Charging Parties were replacedby four union members who had just become unemployed.In view of the foregoing analysis,little needbe said ofRespondents' contention that the Charging Parties were letgo solely because they were not qualified for the work thenavailableAlthough each of the Charging Parties had donesheetmetal work for considerable periods of time in thepast,Respondents attempted to show that they were notfully "qualified journeymen" and were knowledgable onlyin limited and relatively easy phases of the work. Adetailed analysis of the evidencein thisconnection wouldunduly extend this Decision because of three salient facts:(I)All three had worked for about a year for Planair,whichDumas testified is essentially the same type ofcompany as C & B; (2) Dumas hired Shrllmsky andRedman with knowledge of their abilities, since they hadworked under Dumas on several occasions in the past; and(3) Peters had referred the Charging Parties to jobs in thepast. Peters testified that Dumas "was always fussy aboutwanting qualified journeymen" and employers were thejudges of competence.It is undisputed that Dumas never criticized the men'swork and did not suggest that they were being let gobecause of their lack of qualification. Even moresignifi-cantly,Dumas never made any suchstatementto Peters.Harding's testimonyfailsto disclose that he was informedQ You arequite familiar with all the names of the unionmembers, are you not"A I could miss out on some of themQWould you say that Mr Farriasand Mr Lassonde are notunion members"A I wouldn't say that, no, they couldbe members in some otherunionQ Of the sheetmetal workers"A Yes, from another local 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any deficiency in the Charging Parties' performancewhen he discussed the personnel changes with Dumas andPeters.Harding testified that he did not know whetherthere was any work which C & B's current employees werenot qualified to perform.In testifying,Dumas and Shop Foreman WilliamFletchermaintained that Shillinsky demonstrated hisincompetence by taking about 2-1/2 hours to do a job thatshould have taken 45 minutes. However, Shillinsky was notdischarged or even reprimanded at that time. Lagasse wasasked if he would like to try a somewhat difficult type ofwork. The matter ended when he declined, Dumas did notreprimand Lagasse or indicate that future employmentdepended on his ability and willingness to perform thattype of operation. There was no similar incident withregard to Redman. The Trial Examiner credits Redman'sand Shillinsky's testimony that Dumas did express approv-alof their performance, despite Dumas' denial and hisprotestation that it is not his policy to praise employees.Peters' testimony concerning the qualifications of theemployees contains many inconsistencies. For example, hecontended that the Charging Parties' prior experience inlarge part was essentially different from the constructiontype of work within Local 17's jurisdiction. However, healso testified that any person who had 5 years' membershipinany Sheet Metal Workers Local was automaticallyentitled to transfer to any other local, including Local 17,and the fact of union membership established a worker'scompetence to Peters' satisfaction Indeed, Peters testifiedthat he had recommended Shillinsky for union member-ship, relying on his past membership in two other locals asproof of his being a "qualified journeyman."Peters testified that when a person applies for work ormembership in the Union he is asked about his experience.Peters testified that in referring people tojobs he attemptsfirst tomeet an employer's special requirements, if any,and then refers men in the order of their "qualification."He also takes into account "personal factors" and, inPeters' words, "There is no seniority in our union." He alsomakes recommendations, based on applicants' qualifica-tions, as to whether they should be interviewed by theUnion's executive board for union membership. However,having expressed the opinion that the Charging Partieswere not "qualified," Peters was confronted with theembarrassing fact that he had referred all of them to fobsat various times. To avoid the necessary inference that thisindicated that they were qualified, Peters made suchstatements as: "I don't pass on their qualifications"; "Idon't know the man's qualifications; I never worked withhim"; and "I don't make that judgment [as to whetherHassell and Moore were more qualified than Redman]. . . . The employer [does]." But Dumas testified unequi-vocally that he hired at least Riley and Horner solely onPeters' recommendations as to their superior qualifica-tions. i iIn short, Respondents' belated contention that C & B11 Dumas' testimony was as followsMr Peters told me [Riley I was a qualified mechanic I sent him rightdownIdidn't even talk to himQ Did you ask Mr Homer about his qualifications when youhired him'A I went on Mr Peters' recommendation He told me, again, thatdischarged the Charging Parties because they were notqualified for the work available is unsupported by anycredible evidence. There is no substantial credible evidenceto rebut the General Counsel's clear evidence, both directand circumstantial, that the Charging Parties were dis-missed at the Union's insistence because they were notmembers ofthe Unionand union members were lookingfor work.There is no question that Respondents operated underan exclusive hiring hall arrangement.Representatives ofbothRespondents testified that all sheetmetal workerswere hired through the Union or with union clearancewhen the Union was unable to refer any. Such anestablished arrangement constitutes an exclusive hiring halleven in the absence of a formal contractual provisiontherefor.Local 7, Intl. Assn. of Bridge, Structural, etc.(Waghorne-Brown Co.),144 NLRB 925, 926-928;BulletinCompany,181 NLRB 647, 654, enfd. 443 F.2d 863 (C.A. 3);Local 568, Hotel,Motel & Club Employees Union (WarwickHotel, Inc.),141 NLRB 310.The Charging Parties testified to having been refused jobreferrals or laid off in the past when union members wereavailable for work. Redman testified to an establishedpracticeby the Union "naturally" to prefer unionmembers. According to Redman, if union members wereout of work, permit men did not have any chance ofsecuring employment with a union shop in the area.Peters testified that in referring applicants for work hegives primary consideration to their "qualifications." Heconfirmed the practice whereby employers are generallynot free to hire on theirown unlessthe Union has beenunable to provide satisfactory employees within 48 hours.12But he also testified that "if they are qualified men, theyaremembers of my union" and union clearance ofemployment for nonunionmen isrequired to assure thatjobs go to any "more qualified" men who might beavailable.According toMcLaughlin the unemployment rateamong union members is very low, with about 90 percentbeing regularly employed full time. However, 1971 was arather bad year and deviated from the usual pattern ofincreased employment in thesummer.This would serve toexplain why the Charging Parties were allowed to work forPlanair undisturbed for a year until the layoff in April 1971but encountered difficulty thereafter. First, Dumas delayedhiringRedman and Shillinsky until all union men wereotherwise employed and then on May 5 told the ChargingParties of the "problem" created byPeters' announcementthat some "qualified men" would be newly available thefollowing week. Dumas' reactions are explicable only asreflecting an understanding that nonunion workers wereemployable only when there were no union memberslooking for work.The pattern of employment reflected at that timecontinues. Between May 7 and December 1 Peters did nothe was a highly qualified manQ You just took Mr Peters' word for it?AYes,which was good enough for me12To the extent that Lawrence McLaughlin,Peters' successor in RhodeIsland, suggested that employers were free to hire anyone they wanted, histestimony is discredited CASTLEMAN AND BATES, INC.483referany nonunion men to employment. Since thenShillinskyand Lagasse 13 have unsuccessfully soughtemployment through McLaughlin, Peters' successor. De-spiteMcLaughlin's denial, the Trial Examiner creditsShillinsky's testimony that in January 1972 McLaughlintold him to telephone in but not to return because theunion hall was for union members only. On all theevidence, it is found, as alleged in the amended complaint,that the Union has discriminatorily operated an exclusivehiring hall since March 22, 1971.14The effects of the Union's misconduct are greatlyintensified by its rigid restriction on union membership.15McLaughlin has "never known of anyone who wanted towork who did not want to join" the Union The ChargingParties are no exception, having persistently attempted toobtain membership since 1968. But the Union has been sodetermined to control the labor market by restricting itsmembership that it has ignored the union-security clause inits contract, even to the point of permitting the ChargingParties to work a year for Planair without paying initiationfees or dues.isThe Charging Parties first consulted counsel around theend of April, in an attempt to obtain union membership.On counsel's advice, they sent to the Union checks for theirinitiation fees and dues. The tender was refused and thechecks were returned However, apparently as the result ofcounsel's intervention, Shillinsky and Lagasse were inter-viewed by the Union's executive board on May 20.17 Theywere then asked if they would drop their "case" against theUnion if they were granted membership 18 However, no"deal" was made. 19Subsequent inquiries brought no response concerning thestatus of the applications for membership The ChargingParties filed the present charges on September 21, 4-1/2months after the discharge and 4 months after theinterviews with the Union's executive boardCONCLUSIONS OF LAWILocal 17, Sheet Metal Workers International Associ-ation,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.Castleman and Bates, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act3.By causing Respondent Castleman and Bates toterminate the employment of Robert J. Shillinsky, Ernest13Redman moved to Florida in November14Although the amended complaint alleges unlawful conduct by the"Union, through its agent, Robert Peters," events after Peters'replacementby McLaughlin were fully litigated15The record establishes that in practice new membership is limited topersons serving a union apprenticeship of 4 years commencing by age 22,extended by time spent in the Armed Services McLaughlin made theunrealistic suggestionthat Lagasse, having retired from the Navyafter some20 years' service with practicalsheetmetalwork, now embark on a 4-yearapprenticeship16McLaughlin testifiedQWould you want them to become members, if they wereemployed 6 months or 9 months?A Sure Of course we wouldQWould you require that they become members'A If they were qualified YesQ Do you know why Shillinsky, Lagasse, and Redman were notW. Lagasse, Jr, and Francis I. Redman on May 7, 1971,because they were not members of Respondent Union,said Respondent violated Section 8(b)(2) and (1)(A) of theAct4.By acquiescing in Respondent Union's discriminato-ry action and, pursuant thereto, terminating the employ-ment of Robert J. Shillinsky, Ernest W. Lagasse, Jr., andFrancis I. Redman, Respondent Castleman and Bates,Inc., violated Section 8(a)(3) and (1) of the Act.5.By maintaining and enforcing an exclusive hiringarrangement or practice with Respondent Castleman andBates, Inc., and other employers pursuant to which unionmembers receive preference over nonmembers in referralto and retention of employment, Respondent Union hascaused or attempted to cause employers to discriminateagainst employees and applicants for employment inviolation of Section 8(a)(3) of the Act and thereby hasengaged in and is engaging in unfair labor practices withinthemeaning of Section 8(b)(1)(A) and (2) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section II,above, occurring in connection with Respondent Compa-ny's operations described in section I, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYIn order to remedy the unfair labor practices found, theTrialExaminer will recommend that Respondents beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Because of the egregious nature of the Union'sconduct, which strikes at the heart of the Act and wouldeffectively deny workmen their means of livelihood, theTrial Examiner will recommendissuanceof a broad cease-and-desist orderagainstthe Union. The employer, on theother,was largely a victim of the Union's misconduct.While it was unlawful for the Company to yield to theUnion's demand, protecting itself at the expense of itsrequired to become members when they worked forPlanair for almosta year"A 1 don't know why11Redman had beenbefore theexecutiveboardin 1968 but was notgranted aninterview in1971He had incurredthe specialwrath of Peters byhaving allegedly bypassed the Union inobtainingjobs Peters conceded thathe had said he would neverrecommend Redmanfor membership Theexecutiveboard apparentlygrants interviews only on the recommendationof the business representative11The evidenceis conflicting and confusing as to whetherthequid proquosuggestedby the Union or demanded by the applicants wasexamination, union membership,and/or guaranteed employment19McLaughlinmaintained that the executiveboard, ofwhich he was amember as president of the Local, was not preparedto make a "deal" butwas concernedby the possibilityof a "shakedown" by the ChargingPartiesand/or theircounsel, the"shakedown"being an offer to withdraw chargesin exchange for admissioninto the Union 484DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, the fact is that the Company to some extentattempted to resist the Union's pressure. Accordingly, theTrial Examiner will not recommend a broad order againstthe Company.Although the present case arose in the Rhode Islandarea, the evidence discloses that there is considerableintegration and interchange among the four areas withintheUnion's geographical jurisdiction. Central records arekept at the Union's principal officein Boston,Massachu-setts.Accordingly, it will be recommended that the Unionbe required to post notices at all its offices and meetingplacesIn his brief, the General Counselsuggeststhat the Unioncould be held solely liable for backpay. However, the factremains that it was the Company which fired the men indisregard of their statutory rights. It should, therefore,shoulder part of the burden of making them whole for thewages the Company should have paid them SeeWilliamsPress, Inc,195NLRB No 159. Thus, it will be recom-mended that the Company and the Union be held jointlyand severally responsible for loss of wages suffered by theCharging Parties between May 8 and such time, if any, astheir employment with C & B would have been terminatedabsent the discrimination herein found. The evidenceestablishes that the named employees sought employmentthrough the Union on April 26 and the Union at that timeunlawfully refrained from referring them to Castleman andBates, which had work availableWhere, as here, there is ineffectan exclusive hiring hall arrangement, the unionviolates the Act by discriminatorily withholding referral orclearance and the employer violates the Act by refusing tohire without such clearance.United Construction Company,169NLRB 1. Thus, it will be recommended that theRespondents also be held jointly and severally liable forpay lost by the named employees on April 26 and 27, 1971In addition, the Union will be held liable for any loss ofearnings suffered by the Charging Parties as a result of theUnion's discriminatory failure to refer them to otheremployment after May 7 Backpay shall be computed inthemanner prescribed in F.W.Woolworth Company,90NLRB 289, with interest thereon in accordance withIsisPlumbing & Heating Co,138 NLRB 716.C & B generally hires sheetmetal workers on a perma-nent basis. In hiring the Charging Parties, Dumas gave noindication that they were to be employed only temporarily.As of the time of the hearing, there were in C & B's employtwo employees who had been hired after the ChargingParties.Thus, it is reasonable to assume that, absent thediscriminatory discharges, at least two of the ChargingPartieswould have continued in C & B's employ.Accordingly, C & B will be ordered to offer the ChargingParties reinstatement to the extent that there would havebeenjobs available absent the discrimination.It is undoubtedly beyond the Board's direct jurisdictionto require that the Union admit the Charging Parties tomembership. However, since the Union has refused togrant them membership, it cannot in any manner interferewith the Charging Parties' employment because of theirnonmembership.Plumbers and Steamfitters Local UnionNo 577 (A J. Stockmeister, Inc),196NLRB No. 21,Laborers' InternationalUnion of North America, LocalUnion No. 573, AFL-CIO (F F. Mengel Construction Co ),196NLRB No 62. Accordingly, the Order and noticesrecommended herein will not contain the customary savingprovision authorizing enforcement of a union-securityprovision valid under Section 8(a)(3) of the Act. Should theUnion in the futureeliminatearbitrary or otherwiseunlawful restrictions onmembership and embark onuniform and nondiscriminatory enforcement of its union-securityclause,presumably application can then be madeto the Board for modification of the present Order.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner herebyissuesthe followingrecommended. 20ORDERA.Respondent Local 17, Sheet Metal Workers Interna-tionalAssociation,AFL-CIO, its officers,agents, andrepresentatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Castleman and Bates,Inc., or any other employer, to discriminate against RobertJ.Shillinsky, Ernest W. Lagasse, Jr., Francis I. Redman, orany other employee in violation of Section 8(a)(3) of theAct.(b)Maintaining, enforcing, or otherwise giving effect toan exclusive hiring arrangement or practice with Castle-man andBates,Inc., or any other employer, pursuant towhich union members receive preference in referral to orretention of employment.(c) In any other manner restraining or coercing employ-ees or applicants for employment in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a) Jointly and severally with Respondent Castleman andBates,Inc.,make John J. Shillinsky, Ernest W. Lagasse, Jr.,and Francis I. Redman whole for any loss of pay they mayhave suffered as a result of their nonemployment on April26 and 27, 1971, and their termination by Castleman andBates,Inc, on May 7, 1971, in accordance with therecommendation set forth in "The Remedy" section of thisDecision.(b)Make the above-named employees whole for any lossofpay they may have suffered as a result of ourdiscriminatory refusal or failure to refer them to employ-mentafterMay 7, 1971, in accordance with "The Remedy"section of this Decision.(c)NotifyCastlemanand Bates,Inc.,and all otheremployers with whom the Union has collective-bargainingagreementsthat it has no objection to the hiring oremployment of the above-named employees.(d) Notify each of the above-named employees that theUnion has no objection to their employment by Castleman20 In the event no exceptions are filed as provided by Sec 102 46 of the102 48 of the Rules andRegulations.be adopted by theBoardand becomerules and Regulationsof the National Labor Relations Board,the findings,its findings,conclusions,and order, and all objections thereto shall beconclusions, and recommended Order herein shall, as providedinSecdeemedwaived for all purposes CASTLEMAN AND BATES,INC.485and Bates or any other employer with whom the Union hasa collective-bargaining agreement(e) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix B "11 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion I. after being duly signed by RespondentUnion's representative, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its members are customarily postedReasonable steps shall be taken by Respondent Union toinsure that said notice,, are not altered, defaced, or coveredby any other material(f)Postatthe same places and under the sameconditions set forth in paragraph (e), above, as soon asthey are forwarded by the Regional Director for Region I.copies of Respondent Company's notice herein marked"Appendix C "(g)Mail to the Regional Director for Region I signedcopies of "Appendix B" for posting by Castleman andBates, Inc . in accordance with paragraph B2(f) of thisOrder, and by all employers with whom RespondentUnion has collective-bargaining agreements, the latterbeing willing(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records timecards,personnel records and reports, insurance and pension fundrecords and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order(i)Nonty the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent Union has taken to complyherewith 22BRespondent Castleman and Bates, Inc . its officers,agents, successors, and assigns, shallICease and desist from(a)Discriminating against Robert J Shilhnsky, ErnestW Lagasse, Jr , Francis I Redman, or any other employeeor applicant for employment in regaid to their hire ortenure of employment or any term or condition thereofbecause of nonmembership in Local 17 Sheet MetalWorkers Inteinational Association, AFL C10, or anyother labor organization(h) In any like or related manner interfering with,restraining, of coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act2Take the following affirmative action, which it isfound will effectuate the policies of the Act(a)Offer to the above-named employees immediate andfull reinstatement to their former jobs or, if these jobs nolonger exist, to substantially equivalent jobs if and whensuch jobs become available, without prejudice to theirseniority and other rights and privileges, in the manner setforth in the section of this Decision entitled "TheRemedy "(b)Notify the above-named individuals, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement (as set forth in paragraph B2(a),above), upon application after discharge from the ArmedForces, in accordance withthe Selective Service Act andthe Universal MilitaryTraining and Service Act.(c)Jointly and severallywith RespondentLocal 17,Sheet Metal WorkersInternational Association,AFL-CIO,make each of the above-named employees whole forany loss of pay sufferedas a result of the failure to employthem on April 26 and 27,1971, and the termination of theiremployment on May 7,1971, in the manner set forth in"The Remedy" section of thisDecision.(d) Preserve and, upon request,make available to theBoard or its agents, forexamination and copying, allpayroll records, social securitypayment records,timecards,personnel records andreports,and all other recordsnecessary to analyzethe amountof backpaydue under theterms of this recommended Order.(e)Postat all its officesand on its premises and at itsjobsite within the territorialjurisdiction of Local 17 copiesof the attached notice marked "Appendix C." 23 Copies ofsaid notice, on forms provided by theRegional DirectorforRegion 1, after beingduly signed by RespondentCompany's representative,shall be posted by RespondentCompany immediatelyupon receipt thereof, and bemaintained by it for 60 consecutive daysthereafter, inconspicuous places, including allplaces where notices to itsemployees are customarily posted.Reasonable steps shallbe taken by Respondent Companyto assure that saidnotices are not altered, defaced, or covered by othermaterial(f)Postat the same placesand under the sameconditions as set forth in paragraphB2(e), above, as soonas they are forwarded by theRegional Director for Region1,copies of Respondent Local 17's noticeherein marked"Appendix B "(g)Mail to the Regional Directorfor Region 1 signedcopies of "Appendix C" for posting by Local 17 inaccordance with paragraph A2(f) of thisrecommendedOrder(h) Notify the Regional Director forRegion 1,in writing,within 20 days from the date of the receiptof this Decision,what steps the Respondent Companyhas takento complyherewith 2421In the event that the Board's Order is enforcedby a Judgment of aL rated States L ours of Appeals the wordsin the notice reading "Posted byOrder of the National Labor Relations Board" shallread "Posted Pursuantto a Judgment of theUnited States Court of AppealsEnforcing an Order ofthe National Labor Relations Board'22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed this provisionshall be modified to read"Notify the Regional Director for Region I in writing,within20 days fromthe date of this Order what steps the Respondent Union hastaken tocomply herewith23See fn 21Y1See fn 22APPENDIX AEXCERPTS FROM TESTIMONYOF ROBERTM PETERS*Direct E vami,t rtion ht,Mr ColemanQ Do you recall hack in Aprilor May of 1971,did you*Minor typographical or spelling errors have been corrected 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave any conversation with anyone at Castleman andBates concerning supplying of help to that Company`'A Yes, Mr Dumas called me and asked me for somequalified journeymenQ.Did you have any qualified journeymen at the timehe called"A I did not, there were none.QDid you agree to call Mr Dumas or Mr. Hardingwhen you did have qualified journeymen, and did you latercall them?A I did.QWho did you call?A.Ithink I called Mr Harding, yes, I think it was Mr.HardingQ Do you remember approximately when that was?AYes, it was in April, the latter part of April, yesQWhat was the content of that conversation with Mr.Harding?A.Yes, I told Mr Harding I had some qualified menavailable and I think he said to me that he didn't knowwhether he needed them or not; his people needed them ornot, and referred me to Mr. DumasQ.And did you do anything after that?A Yes, I called Mr. Dumas.Q Did you have a conversation with Mr. Dumas?A Yes He told me to send him two qualified men over,that I told him I had available.Q.Do you recall making more than one such phonecall to Mr. Dumas?A.Yes, I called him at another time, that I had twomoremen available, two competent-two competentjourneymen.Q.When was that conversation, in relation to the firstone, approximately9AWell, it was a few days after that, or maybe a day ortwo after that, I don't know exactly.*these employees which health and welfare pension funds,vacation money is withheld from their wages, pension andhealth and welfare funds are paid on the hours they work,and I have to see that these employers pay to the variousfunds And I only way I know is to know where the menare working.Q I see And is that the purpose of a person calling theunion or checking with the union after he finds a job9A.This is right*Q On what basis do you send people out on jobs?A On the basis of what the contract calls for, qualifiedjourneymen and apprenticesQ.And are union members considered to be qualifiedjourneymen"A Is a union member considered"Q.YesA He certainly is, yes.Q And what is the procedure for attaining that status?A.Becoming a journeyman?Q.Well, let us say getting into the Union, restncting itto that.A.He has to serve a 4-year apprenticeship and then on-the-job training,at school, related training and then hebecomes a member. He is tested periodically during that 4years, and then becomes a member We also take people inthat were not members of our apprenticeship system, butthey come in to me, or whoever happens to be the businessagent, and we ask them what their experiences have been,and if we think that they have had the proper amount ofexperience, we tell them to fill out an application. Then itgoes before the Executive Board; the Executive Board tellsthese people to come in on a meeting night, and theyinterview them, ask their qualifications, and if they-if theExecutiveBoard feels that they have the necessaryqualifications to become a journeyman, then they are sentto an examining board, and they take a test. All applicantsto be members take this test.Q.Do you recall Messrs Shillinsky, Lagasse andRedman coming to you at the union hall on Monday, April26, 1971, looking for work?A.Yes, I don't recall whether that was the date or not.I recall the three of them coming in, yes.Q.Just before they went to work for Castleman andBates?A Yes.Q.And do you recall any conversation which tookplace at that time with those three men9A.They asked me if there was any work, and I saidthere was none available, I'm quite sure.Q.Do you recall any other conversation at that time?A. I think one of them asked me if I mindedif he wentand got his own job, and I said "no, I do not" as long as heletmeknow where he is working.Q.And, there has been a lot of testimony about gettingclearance from the unionWould you tell us what thatmeans,as you understand.A.Clearance from the union, it is clearance from theunion because we have contractualagreementswith all*Q. It is true, as had been stated here in other testimonythat permit men, that is, people who are not members ofthe union, never go to work until all of the union membersgo to work?A.No, in my previous testimony, I told you that wehave card men loafing now and there are premrt men, so-called permit men, working now in the Rhode Island area,in two different shops, as a matter of fact.Q.Are the non-union members sent out based onqualification or based on their membership, or lack ofmembership?A.Definitely on their qualifications. That's how theyhold the jobs.Cross-Examination by Mr. RodioQ.You indicated, in reply to Mr. Coleman's question,that you referred these three gentlemen involved here, MrLagasse,Mr. Redman and Mr Shillinsky, to one or morejobs? CASTLEMANAND BATES,INC487A.Yes.Q.At the time that you referred them, do you knowwhether all your union members were already employed atthe time?A. I wouldn't know, no, offhand No, I wouldn't knowthat, no. I couldn't tell you whether they are all employedtoday or notA YesQ And did he ask you if all the card men wereworkingA I don't recall him asking me that, noQWell, could you tell us, then, what the conversationwas when he came in"A I said there was no work for him that day, I'm quitesureQ.Do you alwaysmake it a practiceto ask all jobapplicants of their qualifications`'A.Yes,I think I do,yes. I try toQ.Well, do you?A. I try to, yes.Q Did you ask Mr Lagasse whether hehad certainqualifications9A. I asked him what his qualifications were,not certainqualifications.Q.All right Did youever refer Mr Lagasseto any job?A.Yes, I did.Q.Did you,when you spoke to Mr. Lagasse,feel thathe was qualified as a journeyman?A.DidI feel that way?Q.Well, youpassed on the qualifications before youreferred themA.No, I didn'tpass on the qualifications at all. I don'tpass on their qualifications.*Q.Did you consider Mr. Lagasse qualified when youreferred him to jobs?A.He was the best I had.Q.Would you refer a man that was not qualified?A.Well, you're splitting hares now-TRIAL EXAMINER:Would you answer the questionplease?A.The trade is a trade of skill Some are better thanothers, let's put it that way, and I would refer people thatapply to me for a job, if I thought they could be adequate.Q.Did you think Mr. Lagasse was adequate for thejob?A.Yes, at the time.***Q.You did receive a phone call from either MrRedman or Mr Shillinsky after they had obtainedemployment at Castlemanand Bates,did you not?A.Yes, I did. I testified to thatQ.Right.With regard to that phone call, the day ofthat phone call, do you recall when Mr. Redman and/orMr. Shillmsky were in the union hall?A.I recall Mr Redman coming inQ.And what did you tell Mr. Redman at that time?A. I testified that I was upset with him because he got ajob when he had a job.Q. . . . I am referring to the period before the phonecall,when you learned that he had the job. Didn't he comein there to inquire about a job in the morning?Q Then you received the phone call thatafternoon,right?A It could have been that afternoon, or the next day,I'm not sure when it wasQ.All right, in any case, do you recallwhether it wasMr Redman or Mr Shillinsky who phoned you?A.Mr Shillinsky.Q And did Mr Shillmsky ask you ifall the card menwere working or not?A.No, Idon't think he did, no.Q.You don't think hedid? Did youreceive-A.AndIdon't think I'd answer him if he did ask me,because I don't think it's any of his business.Q.And what did he tell you when he called you?A.That he had a job at Castleman and Bates.Q.And what did you say tohim then?A I said "fine, go to work."Q Now, did he indicate to you that he was withsomebody else?A.Yes,when he made the call,yes, he said he was withMr. Redman.Q.And what did you say to him?A.I said I wanted to see Mr. Redman,to come to thehall.Q.What was the purpose of having Mr. Redman comeinto the hall?A I wanted to talk to him on the mere fact that he hadgotten this job-I had gotten information that he hadgotten a job on Friday and he had been to see me on aMonday, andthiswas Tuesday.QMr.Redman is not a union man-he is not amember of your union.AMr.Redman is not a union man,that'sright.Q.Now, what reason would you have forcalling a non-union man into your office under those conditions, whenhe had already found a job?A.Iwanted to make sure that he was getting what thecontract called for.Q.Did you haveconfidence in Mr.Harding and Mr.Dumas at Castleman and Bates,paying the rates that werecalled for in your contract?A.All the confidence in the world.Q.Then would you tell us why it was that it was dust 488DECISIONS OF NATIONALLABOR RELATIONS BOARDMr. Redman that you were concerned about, not gettingthat rateA. I don'thave much confidence in Mr. Redman.Q.And in AprilorMay, Mr. Dumas had called youthat he needed some qualified men, and you didn't haveany available?A.That's right.Q.Now,was this before these three gentlemen, Mr.Lagasse, Mr. Redman and Mr. Shilhnsky,came to you onApril 26 and 27?A.Yes.Well, I don't know whether it was-phrase thatagain.Q.Was the call that you received from Mr. Dumas, forqualifiedmen, before or after Mr.Lagasse,Mr. Redmanand Mr. Shillinsky came to you,on April 26thor 27th?A.Gee, I don'trecall that.Q.Now, if they had been to you before,ygu felt that allthree of these men were qualified journeymen, did you not?A. I would have sent them to the job, if that's whatyou're saying.TRIAL EXAMINER:...Did you refer Paul Homer-well,letus start with Francis Riley, Paul Horner,ChesterAldrich,Paul Hassell and Hugh Moore?THE WITNESS:I did, yes.TRIAL EXAMINER:Did you do that in response to any callfrom the company or did you,on the other hand,call thecompany and say "I've got some good men available," doyou recall?THE WITNESS: I think on two of my calls I told them Ihad good men, the last two that were sent over,that I hadtwo qualified men available.TRIAL EXAMINER:Looking at the list,would you saywhich are those that you offered voluntarily?THE WITNESS:I think it was Hassell and Moore.TRIAL EXAMINER:Now, the other three that you said youreferred-was a request made of you?THE WITNESS: Yes.TRIAL EXAMINER:By whom and when?THE WITNESS:Ican't tell you exatly when, but it wasmade byMr. Dumas.*TRIALEXAMINER:Do you knowif it was before or afterthese three men toldyou that they hadjobs?THE WITNESS:It was before then.***Q.(By Mr. Rodio)Do you know,Mr. Peters,whether,at that time, Mr. Riley, Mr. Horner and Mr. Aldrich wereregistered with you, as being available for work?A.Yes, theywere.Theycame in and reported to me,yes.Q.Justtake iteasynow-they were registered, withregard to the date that these three gentlemen that areinvolved in this proceeding started work,didMr.Riley,Mr. Horner and Mr.Aldrich come to you and ask to beplaced with some employer,was it aftertheyhad alreadystarted-after these three men had already started withCastleman and Bates?A. I don'tthink so, no. I don't think so.*****Q.All right,now, if they had come to you before thesethree gentlemen started work,you would have referredthem to Castleman and Bates as part of the qualified menthat Mr.Dumas requested?A.Yes,Iwould have.Q.All right. So, that theycame in after these three menwent to work for Castleman and Bates and then younotified Castleman and Batestheywere available,and theywent to work there,is that correct?A.That couldbe right,that could be that way.TRIAL EXAMINER:...General Counsel'sExhibit 3,which is stipulated as accurate and true,shows that Mr.Rileywas hired at Castleman and Bates on April 29th,which was the day after the three men here involved werehired.THE WITNESS:All right.Then,my dates were wrong.TRIAL EXAMINER: All right, now,did you refer Mr. Rileyto Castleman and Bates?THE WITNESS:I'm quite sure I did, yes.TRIALEXAMINER:Do you remember under whatcircumstancesyou did?THE WITNESS: I think there was a request in for menfrom Mr.Dumas.TRIALEXAMINER: Do you recall when the request came?THE WITNESS:No, I don't recall when the request came.TRIALEXAMINER:All right.Now, the next two werehired on May 4th, and their names are Homer andAldrich. . . .Did you refer them to Castleman and Bates?THE WITNESS:Yes, I did.TRIALEXAMINER:Did you dothat on your initiative, bycalling the company and saying you had a couple of goodmen free,or didyou get a request from the company?THE WITNESS:I think I called them.TRIAL EXAMINER: Do you recall when?THE WITNESS:No, I don't recall when, really,but I knowtheywere loafing, let's put it that way.TRIALEXAMINER:Do you recall why you calledCastleman and Bates rather than some other company?THE WITNESS:Well, I probablycalled all the companies.TRIALEXAMINER: You don't specifically recall?THE WITNESS:Iknow that I called other companies, I (\SILEMAN ANDBATES,INC489don't know whetheithese ire the men thatI..a. callingabout, or notTRIAL EXAMINER This was done on ^,oui initlati%enot in responseto a call"THE WITNESS RightandTRIAL EXAMINFR The next two are dated Mai 12th. ashaving startedtoworkTheir names are Hassell andMooreDid you refer them to Castleman and Bates?THE WITNESS I didTRIAL EXAMINER Did you do it in response to a request,or onyour own"THE WITNESS MN mitiatiseQ. (By Mr Rodio)How mansemployees had Mr.Dumas requestedof you to fill thejobs they hadavailable?A.He's requested differentamountsat different times.This specific time"Q.This specific timeA. I think it was four that he asked for, I'm not sure.Q.Four,and you couldn'tgive us the exact date thatthis request was made9A.No, I could not I get requestseveryday,manytimes a day.Q. . . . When, as the Trial Examiner indicated, thesethreemen, Mr. Riley, Mr Horner and Mr Aldrich, werereferred to Castleman and Bates for employment there, didyou have any conversation with Mr Dumas about thefurther need for any more men?A. I always inquire if they need more menQ.And what did he tell you?A. I don't know that he said he wanted two morequalified men, or not I think that he did.Q.He didn't indicate that he had about all the men heneeded at that time, by any chance, did he"A.Do you mean by indicate that he said it?Q.Did he say it?A.No.Q.Did he say that Mr. Lagasse was not qualified to dothe work that he was doing"A.He didn't mention any names to me, no.Q.Did he say that Mr. Redman was not qualified to dothe work he was doing?A.He didn't mention any names to me, any names.Q.Did he say that Mr. Shllhnsky was not qualified todo the work that he was doing?A No.Q.And what was it you told Mr. Redman when hecame back to the union hall? That is, after that phone call?A.Specifically, I don't know. As I told you, we had adiscussion, quite a discussion.Q.About what?A.About the way he procured jobs.Q.Would you explain it to us, what you mean by that?A Yes, he has one job and he goes to this other one Imean, I don't think it's right that people should have twojobs at the same time-a job in the hand and a job in hispocket,when there is other people looking for employ-mentQ.Would you explain to us why the union should beconcerned about how many jobs an individual has?A.Because we have to service all the people that are inour union, and all the people that are applying for work.There is a fair way of distributing work, to my thinkinganyway.TRIAL EXAMINER'How do you police your unionsecurity clause"THE WITNESS: What do you mean by that?TRIAL EXAMINER: How do you make sure that you don'thave some freeloaders working at a plant who aren'tpaying dues?THE WITNESS: Oh, I visit the different plants. I visit thedifferent jobs. I am the policeman in the area,if that's whatyou mean.TRIAL EXAMINER: You said that you check to see thatemployers are paying welfare,aren'tyou equallyinterestedto see that the employees are payingtheir union dues?THE WITNESS: That'sautomatic-Ididn'tfollow you.There is a record keptof the uniondues by ourfinancialsecretary. If they are too much inarrears,they areautomatically suspended;it's automatic.TRIALEXAMINER:Well, of course, but you have an eight-day clause, don't you?THE WITNESS: Oh yes That's the law of the land, I think.Seven days,isn't it-the eighth day file an application.Q [By Mr. Rodio] Would you look at Article V of yourcollective-bargaining agreement . . . . Do you require thatan employer have the employee join the union inaccordance with that provision, after they have beenemployed?A.Idon't enforce it, as such.Q.Well how?A.The man has to qualify and the way we do this-wedon't send anyone out that hasn't made out an applicationfor a job-excuse me, application for the union. We do itwhen theycome in.Q.Are you saying then, that you don't-well, how doyou find out if they are qualified?A. I explained that to you. I don't find out. It's done bythe Board.TRIAL EXAMINER: I would just like you to clarify this lastthing for me. You said you don't send them out until theyapply for union membership, is that what you said?THE WITNESS: When they come in, Your Honor, andthey tell me what their qualifications are, and how they go 490DECISIONSOF NATIONALLABOR RELATIONS BOARDabout getting-I have them fill out an application then andthere for membership in the union.TRIAL EXAMINER: When they first come to the union toapply-THE WITNESS: For a job.And if I send them to afob, providing I send them out to a job, there's a jobavailable, I have to fill out an application. That is filed inmy office, it is screened by the Executive Board. If theExecutive Board feels that they should interview him, theynotifyhim to come in If they feel-after they haveinterviewed him, they feel that they should be members ofour union because of their qualifications, they are sent toan examining board*Q (By Mr Rodio) Now, if you have a qualified man goto work for an employer and he is not a member of theunion, don't you require the employer to have him join theunion by the eighth day of employment?A I don't require the employer to do that, no; I thinkit's the responsibility of the men.QWell, pursuant to that provision of the contract thatwe just went over, doesn't that require that the man jointhe union on and after the eighth day9A If he is qualified, yesQDo you make recommendations to the Execu-tiveBoard based on your knowledge in the area, as towhether they should be admitted into membership?A Not admitted, interviewed.Q Oh. interviewedAYesIrecommend them to be interviewed and1well. ves,Ido recommend them on the basis of theirqualificationsand on the fact that they have beenemployed and the employerfound them satisfactory. Hedoesthe paying,so, if he finds them satisfactory,they areall rightCross-Examination byMr StanzlerQIam a little unclear as to why you wanted tosee Redman on the 27th, why you wanted himto come in.A Because I figured it's my duty to verbally chastisehim in the action he took in getting thejobQ.He was not a member of your organization, was he?AHe wasn't and he isn'tQ Then why did you feel it was your duty to chastisehnn°A Because he is working for the employers that are ina contiactual agreement with me, because that job theremight he available to one of our more qualified men.Q And is that the reason why you wanted to chastisehim, because there might be a job available to a morequalified man9A.DefinitelyQ Or to a member of yours9A It could be bothQ. . . . isn't it a fact that you so testified that youwanted to see him because you learned, somehow, that hehad been to Castleman and Bates and obtained a jobpreviously and when he came in Monday to see you andyou told him there was no work, you knew that he had ajob?A.That's right.Q.How did you find that out?A. I didn't know that he had a job, I knew that he hadasked for a job.Q.How did you find that out?A. It was told to me.Q.By whom?A. I think by Mr. Shillinsky, told me.Q.Was it Mr. Dumas that told you?A. I think it was Mr. Shillinsky.Q.Are you sure it wasn't Mr. Dumas?A. I said I think it was Mr. Shillinsky.Q.When did Mr. Shillinsky tell you that?A.On a Monday, or Tuesday, when he called.Q.He told you on Tuesday when he called and said.,can I go to work here" and then he told you that Redmanhas had this job since last Friday?A.No. It was in-I think it was Mr. Dumas that toldme that they had been over there looking for a job.Q.Are you sure?A. I think so, yes.ssssQ.When didhe tellyou that?A.When he hadcalled and asked for some men.Q.And whendid he call you and ask for some men?A.Previous to that. That Friday, I think he called.Q.Did Mr.Dumascall you on Friday, the Friday priorto the 28th, asking youfor some men?A. I think he did, yes.Q.And you told himyou had no men?A.That's right,at the time.Q. ... He told you that Mr.Redman was in to seehim?A.Yes.Q.And hesaid to you that he would like to have Mr.Redman go to work,is that right?A. I don'tknow whether he said that or not, possiblydid. Possiblydid, yes.Q.Andyet Mr.Redman was still required to see you toget it cleared,is that right?A.That's right.sss*Q.Now,you know that Mr. Redman, Mr. Shillinskyand Mr.Lagasse had worked at Planair for about a yearprior to their being laid off at Planair?A.More than that,probably.Q.Andyou never required them to pay dues as unionmembers,did you?A.No. CASTLEMANAND BATES,INC.491Q You never asked the companyto discharge them,did you'ANoQYou never saw fit to enforce theprovisions of thecontract°A I don't follow you I thinkIdo enforce them.TRIAiEXAMINERDid you evercommunicate withPlanair about the union statusor union dues payment ofthese three men°THE WI1Ni ss I did notQ (By Mr. Stanzler) Why not9*timing of it, but-I don't know whether there was a requestin at that time, or not.Q.But you just testified, didn't you-A.Yes, I did, yes, I did testify to that.Q.Now why did you say, then, on April the 26th that,to these men, that there was no work available-there werenojobs.A.Because there was no request in that morning forthem, for jobs.Q.He requested them on the Fnday prior to that?A.He could have requested them a month before that,too, I'm not sure when he did request them.Q.As a matter of fact he told you, too, that, accordingto what you testified to, [he] said that Mr. Redman hadbeen down to see [him ]-A.On the Friday afternoon.A.Because they weren't members of the union.Q.But you said you were enforcing the contract?A.I do enforce the contractQWell, the contract requires them to be members,doesn't it?Members of the union, in order for them tocontinue employment?A.The interpretation of the contract to me is, if theyare qualifiedmen, they will be members of my union.A. I don't think that's part of the contract that I have toenforceQ Oh, I see, you only select certain provisions of thecontract that you want to enforce9A.No. No, I enforce the contractQWell, do you enforce the contract with respect tounion membership?A.With respect to union membership, yes.Q.And did you enforce the contract requiring theemployer to have employees who are members of theunion9A.There is another stipulation, too, and I think it's thelaw of the land, I'm not a lawyer, but, it says that he hasthe right to employ anyone he wants, within a period of 48hours, if I don't supply him with menQWould you answer my question9A.Your question is, do I enforce that Article 5, Section59QWith respect to maintenance of membership in theunion security`'ANo, I did not enforce that.*****QWell, is it fair to say that [Dumas]called you atsome time prior to the Wednesday, April 28th?A YesQ Seeking qualified men9A Qualified men, yes.Q How many did he ask for?A I think it was four at thetime, I think I said that.Q Now, if that were the case, why, on Aprilthe 26th,did you say to Shillinskyand Lagasse and Redman thatthere was no work available9A. I really don't know,in that sense,Idon't know the***A.And yet you said to Mr. Redman that there was nowork available on Monday?A. I possibly said that, yes.Q.Why?A.Well, I didn't like, for one thing, Mr. Redman goingthere and applying for a job, when he had a job, on thatparticular Fnday.EXCERPTS FROM TESTIMONY OFLAWRENCE McLAUGHLINDirectExaminationbyMr.ColemanQ.Are you familiarwith the union security clause, ofthe contract thatyou have withthe employer?A.Yes, I am.Q.Requiring membership after 8 days?A.Yes, sir. I am.Q.Do you enforcethat clause,as such?A.No.Q.Do you takeany action concerning getting peopleinto membership in the union?A.No. Not really.Q.Well, wouldyou tell us what you do to get peopleinto the union?Do yourequire themto apply formembership,before theyare referred out of the hiring hall?A.No. No. All we take forthem to be referred out ofthe hiring hall is their name, address,and Social Secuntynumber, and we put it on the route sheet.Q.On the what?A.On the route sheet.It's a card-it's an index card,that'sall.Then theygo to work. But the-then-I've neverknown of anyone who wanted to work who didn't want tojoin.We've never had to enforce the security clause. So,when a man is working a while, and we see that-youknow-he's capable,and he likes the business,and whathave you, then we have him make out an application formembership.But the eight days-the reason we don't enforce it, is thatit's not a goodway todo business,really. And the averageguy whocomes to you is unemployed.The reason he'sthere is he doesn'thave a job.And he might have beenworking ina shipyard,nonunion shop,and there's quite a 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDbitof difference between construction sheet metal, andthat type of sheet metalAnd our initiation fee represents a substantial invest-ment. So, the man might have been unemployed, youknow, two, three, four months. We don't believe it's goodpractice to put him to work, and then eight days later, wavea book in his face and ask him for money. Chances are hedoesn't have that kind of money at the time. So, wegenerally let it go for a while, and see that-because wehave no turnover in our membership. And that's whatwe're mainly interested in, that a man that comes in stays.So, it's more on a voluntary basis, then.Q.Did you hear Mr. Peters testify that he had peoplefillout an application when they first came in to bereferred out of the hall?A.Yes, I did.Q.Do you know anything about that practice?A No, I don't. No. I've never heard of-to myknowledge, I've never had a man fill out an applicationprior to going to work. He has a card that you staple, thatyou put on to his application. But, it's a route sheet, it's notan application, as such. And then he makes out hisapplication and you attach the card to it, and then hisrecords stay together.Q.While you were president of the union, were youfamiliar with any practice to have people actually apply tojoin the union, before being referred out of the hiring hall?A No. As a matter of fact, our constitution-wecan't-aman has to be employed in our jurisdiction,beforewe can process him for membership. So, anapplicationwithout a job is no good. He has to beemployed in our jurisdiction, and in that case, he wouldn'tbe. Our constitution forbids this practice.Q.Might it be done just as a means of registering himin the hiring hall, of getting information on him?A.An agent might use that as his own-as a personalrecord, you know-to keep, you know, the man's name,address, and Social Security number. But, whether he'dhave him sign the application, I don't-I doubt very much.Q.But, you have a clause in your contract that requiresmembership after eight days of employment?A Yes. We have a security clause.Q.And why was that clause put in there?A.The clause-well, I think the Labor ManagementRelations Act, possibly. That's when it was put in there.Q.What about the Labor Management-A. I think it's a federal law, that eight days, if I'm notmistaken.Originally-Imean, I'm just speculating thatthat's the reason. I don't really know. I think it's eight daysfor building trades, and thirty days for industrial unions.Q.Do you take part in negotiations of these contracts?A.Yes, I do.Q.Do you discuss these different clauses with theemployers?A.Yes.Q.Do you understand what that clause requires?A.Yes.Q.What does it require?A. It requires that everyman, afterworking eight days,it's compulsory that he Joinsthe union.Q.Now, you policethese contracts in this area?A.Yes.Q.Do yourequire thatemployeesjoin the union aftereight days?A.No. We don't.Q. Is there anyreason for having that clause in thecontract,then, if you don't enforce it.A.Well, it's probablybeen there for a good number ofyears. The reasonit's there is if we-ifwe wanted to, wecould,Isuppose.Whether we actually-whether weactually do, we don't. No.Examinationby Trial ExaminerTRIAL EXAMINER: Does the International constitutionmake any provision for qualifications for membership?THE WITNESS: Yes.TRIAL EXAMINER: Does it require apprenticeship?THE WITNESS: No, it doesn't require apprenticeship.TRIAL EXAMINER: Roughly, what are the Internationalconstitution provisions for membership?THE WITNESS: The International-well, here again thelocalsmaintain a lot of autonomy. The Internationalsimply says qualified journeyman. You know, and they dolet you set up standards in relationship to your apprentice-ship program. The apprenticeship program is local. But,the actual reference they make, in the constitution is-youknow-everybody knows what a sheet metal worker is. It'sleft to that.TRIAL EXAMINER: But, does the International constitu-tion, in effect, say that this-membership in this union isopen only to qualified journeymen?THE WITNESS:In effect,this is it. Yes.TRIAL EXAMINER: Generally, if a man is a member of onelocal,would he be accepted-not necessarily into member-ship-but,would he automatically be accepted andconsidered as a qualified journeyman, because he had beenadmitted to a local.THE WITNESS: Yes. There's a good chance that he would.Yes.TRIAL EXAMINER: Then I want to know, if an employershould call you tomorrow, and say, "I want six men."You'd sort of pick them out of your mind, rather thangoing to this list, these route slips?THE WITNESS: Yes.TRIAL EXAMINER: You wouldn't refer to the route slips?THE WITNESS: Because the unemployed men, it's just amental process. You know who's unemployed. There's notthat many, you know. It's not that-TRIAL EXAMINER: So you just decide, "Well, I've got so-and-so. I'm going to send him out."?THE WITNESS: Not necessarily that way. No. It'd go bywhat type of work the employer had. It'd go as to how longtheman was loafing, as opposed to other men. And thetype of work he had. Some employers do a lot of specialtywork and they require certain skills than others. Others,you know, sometimes an employer will call and say, "I just CASTLEMAN AND BATES, INCwant a pair of hands. Send me whatever you've got " Youknow. Other times he'll call and say, "I want a layout man,a cutter, a fabricator."TRIAL EXAMINER: Suppose you don't have one of thosethat you-offhand you can't think of somebody that's beenin to see you in the past couple of months, who's a goodlayout man. So, then, what do you do?THE WITNESS: So, then you can't provide the men, if youdon't have them.TRIAL EXAMINER. Then, do you send him somebodyelse? Or, do you say, "Sorry, we don't have anybody"? Isthat what you do?THE WITNESS: Well, generally he knows You see, in asmall area like this, there's only 19 shops. And a lot ofthem are five or six man shops. And it isn't-I don't thinkthere's any shop here that employs over-possibly-30sheetmetalworkers.And the employers know thequalifications of the men, you know. And they know whocan do what that's working for them This about takes careof it. And if I couldn't supply a layout man, I'd say, "Well,I'll keep my eyes open. If one comes in I think can do thejob, I'll refer him to you, or send him to you "And he might say, "Well, you know, so-and-so isworking for another company." You know, occasionallythey engage in a little bit of raiding. They make him anoffer for more money, than the company he's working for.And that man will go and work for him, see. So, he in turnwill try and solicit himself, also.Redirect ExaminationbyMrColemanQ.Did you say that ninety percent of your people worksteady, and therefore would not be coming in and outlooking for work?A.Yes I'd say the turnover into the hall is veryminimal. I'd say that'd be a good average-would be ashigh as ninety.Q.Where do people who are not members of yourunion go when they want to seek employment in the sheetmetal trades? The union hall?A.Not necessarily. No. They go to the sheet metalshopQ.Do some of them come to the union halhA.Yes. Some of them do.Q And can they register for employment at the unionhalhA.Q.Yes, they canCan they registerunion hall?A.Yes.foremployment by calling theQ. . . . Is there any purpose to the eight-day clause,other than to force people into a union? Do you know?A.No. There's none that I know of.s493Recross-Examination byMr. StanzlerQ..Let's assume that you have a union contractwith a shop, which has two employees that are unionmembers. Thereafter the employer wants to increase hisforce,more people to go to work. He's got a big job. It'sgoing to last for a period of time.And, he goes out and hires four new members, four newpeople, on his own. And they're nonunion members. Theycould work six to nine months. O.K.?You have no interest in those people becoming membersof your union?A.Oh, no. I didn't say that. Sure we do.Q.You wouldn't enforce the contract, would you?A. I wouldn't enforce the eight-day provision.Q.But, you would enforce the contract? Would youwant them to become members, if they were employed sixmonths or nine months?A.Sure. Of course we would.Q.Would you require that they become members?A.If they were qualified. Yes.Q. If they were qualified. But if they were working forthisparticular employer for six or nine months, youwouldn't require them to become a member. Is thatcorrect?A.No. Not necessarily. It depends.Q.Only-it depends, if you determine that they'requalified?A.Oh, no.Q.Or your Executive Board determines-A.Oh, no. Not at all.Q.-that they're qualified?A.The employer, in many cases, determines who'squalified. Because he might hire these four men. A weeklater, he might say, "They're four stiffs. Get me some moremen."Q.Then, do you know what happens to a man that'semployed, if he's employed by an employer, and wants tokeep on working9 You would not require him to become amember, would you?A.Oh, yes.Q.You would?A.Yes.Q.Do you know why Shillinsky, Lagasse, and Redmanwere not required to become members when they workedfor Planair for almost a year?A. I don't know why.APPENDIX CNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdiscriminate against Robert J. Shillin-sky, Ernest W.Lagasse,Jr.,Francis I. Redman, or anyother employee or applicant for employment in regard 494DECISIONSOF NATIONALLABOR RELATIONS BOARDtohireor tenure of employment or any term orcondition of employment because of nonmembershipinLocal 17, Sheet Metal Workers InternationalAssociation, AFL-CIO, or any other labor organiza-tion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees or any appli-cants for employment in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL offer the above-named employees fullreinstatement to their former positions or, if those jobsno longer exist, to equivalent jobs, when available.WE WILL, jointly and severally with the above-named Union, make the above-named employeeswhole for any loss of pay they suffered as a result ofour failure to hire them on April 26 and 27, 1971, andour terminating their employment on May 7, 1971.DatedBy(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,BulfinchBuilding,15New ChardonStreet,Boston,Massachusetts 02114, Telephone 617-223-3300.CASTLEMAN AND BATES,INC.(Employer)